Case 6:20-cv-00547-JCB-KNM Document 13 Filed 03/08/21 Page 1 of 2 PageID #: 107




                                    No. 6:20-cv-00547

                                  NLA Interests LLC,
                                       Plaintiff,
                                          v.
                                   Johnny Johnson,
                                      Defendant.


                                         ORDER

                  Plaintiff NLA Interests LLC filed this eviction case in
             Texas state court, and defendant Johnny Johnson properly re-
             moved it. Doc. 1. This case was referred to United States Mag-
             istrate Judge K. Nicole Mitchell under 28 U.S.C. § 636(b).
             Plaintiff filed a motion to dismiss (Doc. 8) and defendant filed
             a response stating that he was not opposed to the plaintiff’s
             motion. Doc. 9.
                 The magistrate judge issued a report liberally construing
             the pro se plaintiff’s filing as a motion to dismiss under Fed-
             eral Rule of Civil Procedure 41(a)(2). Doc. 11. The magistrate
             judge recommends granting the plaintiff’s motion after find-
             ing that any potential factors that could cause the non-movant
             to suffer prejudice do not apply. Id. Neither party objected to
             the report and recommendation.
                  When no party objects to the magistrate judge’s report and
             recommendation, the court reviews it only for clear error. See
             Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1420 (5th
             Cir. 1996). Having reviewed the magistrate judge’s report,
             and being satisfied that it contains no clear error, the court ac-
             cepts the report and recommendation and grants the plain-
             tiff’s motion to dismiss. Doc. 8. Plaintiff’s claims are dis-
             missed without prejudice.
Case 6:20-cv-00547-JCB-KNM Document 13 Filed 03/08/21 Page 2 of 2 PageID #: 108




                                So ordered by the court on March 8, 2021.



                                            J. C AMPBELL B ARK ER
                                          United States District Judge




                                      -2-
